DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 2/19/2021.
Claims 1, 6, 11 and 12 have been amended.
Claims 2-5, 7-10 and 13-18 have been cancelled.
Claims 1, 6 and 11-12 have been examined and rejected based on new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura (US20150245346A1) in view of Blankenship (US20150036566A1).
Regarding Claim 1, Yokomakura discloses a terminal device (see FIG. 7 – terminal device, para 157) comprising: 
reception circuitry configured and/or programmed to receive, from a base station device (see para 157, the terminal device 1 includes a higher layer processing unit 101, a control unit 103, a reception unit 105, a transmission unit 107, and a transmit/receive antenna 109), first information for one or more of aperiodic channel state information (CSI) reports, and second information for one or more of periodic CSI reports (see paragraph 387-389, that the terminal device derives the CSI for each of the multiple CSI processes and/or each of the plurality of subframe sets, and reports the CSI. The report of the CSI is periodic, or aperiodic. A CSI that is periodically reported is referred to as a periodic CSI. A CSI that is aperiodically reported is referred to as an aperiodic CSI); and 
transmission circuitry configured and/or programmed to transmit CSI reports (see para 387, The terminal device derives the CSI for each of the multiple CSI processes and/or each of the plurality of subframe sets, and reports the CSI), wherein 
in a case that a quantity of the CSI reports exceeds a first number, the first number of the CSI reports with high priority from the CSI reports are updated based on the priority (see paragraphs 411-413, in a case that a sum of the number (Nu) of CSIs which are triggered for a given serving cell but are not reported and the number (Ny) of CSIs which are newly triggered for the serving cell/i.e. the total quantity of CSI reports, exceeds the number of CSIs (Nx)/i.e. exceeds a first number, that can be simultaneously measured for the serving cell by the terminal device, the terminal device updates CSIs corresponding to subframe sets of low indexes … In this case, a CSI corresponding to a subframe set of a low index of a CSI process of a given index has a higher priority than a CSI corresponding to a subframe set of a low index of a CSI process of the same index),
Yokomakura discloses updating CSI reports with high priority, and the criteria for priority is decided using low index of a CSI process from among a total number of CSI processes.
Yokomakura does not disclose details regarding setting the criteria for high priority based on aperiodic or periodic CSI, i.e.: the priority is based on whether each of the CSI reports is an aperiodic CSI report or a periodic CSI report.
Blankenship discloses this limitation: see para 67, Periodic CSI reports are carried on a PUCCH, and aperiodic CSI reports are carried on a PUSCH. Aperiodic CSI reporting is considered to be more important than periodic CSI information, and thus a PUSCH carrying CSI (but no Ack/Nack) is assigned a higher priority than a PUCCH carrying CSI (but no Ack/Nack). A PUSCH without any UCI is assigned a lowest priority.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify setting the criteria for high priority in Yokomakura, based on whether each of the CSI reports is an aperiodic or periodic CSI report as taught by Blankenship, to provide predetermined priority policies for updating both types of CSI reports.

 
Regarding Claim 6, Yokomakura discloses a base station device (see FIG. 8 – base station) comprising: 
(see para 177, the base station device includes a transmission unit 307, and a transmit/receive antenna 309), first information for one or more of aperiodic channel state information (CSI) reports, and second information for one or more of periodic CSI reports (see paragraph 387-389, that the terminal device derives the CSI for each of the multiple CSI processes and/or each of the plurality of subframe sets, and reports the CSI. The report of the CSI is periodic, or aperiodic. A CSI that is periodically reported is referred to as a periodic CSI. A CSI that is aperiodically reported is referred to as an aperiodic CSI); and 
reception circuitry (see para 177, the base station device includes a reception unit 305, and a transmit/receive antenna 309) configured and/or programmed to receive, from the terminal device, CSI reports (see para 387, The terminal device derives the CSI for each of the multiple CSI processes and/or each of the plurality of subframe sets, and reports the CSI), wherein 
in a case that a quantity of the CSI reports exceeds a first number, the first number of CSI reports with high priority from the CSI reports are updated based on the priority (see paragraphs 411-413, in a case that a sum of the number (Nu) of CSIs which are triggered for a given serving cell but are not reported and the number (Ny) of CSIs which are newly triggered for the serving cell/i.e. the total quantity of CSI reports, exceeds the number of CSIs (Nx)/i.e. exceeds a first number, that can be simultaneously measured for the serving cell by the terminal device, the terminal device updates CSIs corresponding to subframe sets of low indexes … In this case, a CSI corresponding to a subframe set of a low index of a CSI process of a given index has a higher priority than a CSI corresponding to a subframe set of a low index of a CSI process of the same index),
Yokomakura discloses updating CSI reports with high priority, and the criteria for priority is decided using low index of a CSI process from among a total number of CSI processes.
Yokomakura does not disclose details regarding setting the criteria for high priority based on aperiodic or periodic CSI, i.e.: the priority is based on whether each of the CSI reports is an aperiodic CSI report or a periodic CSI report.
Blankenship discloses this limitation: see para 67, Periodic CSI reports are carried on a PUCCH, and aperiodic CSI reports are carried on a PUSCH. Aperiodic CSI reporting is considered to be more important than periodic CSI information, and thus a PUSCH carrying CSI (but no Ack/Nack) is assigned a higher priority than a PUCCH carrying CSI (but no Ack/Nack). A PUSCH without any UCI is assigned a lowest priority.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify setting the criteria for high priority in Yokomakura, based on whether each of the CSI reports is an aperiodic or periodic CSI report as taught by Blankenship, to provide predetermined priority policies for updating both types of CSI reports.

 
Regarding Claim 11, Yokomakura discloses a communication method used for a terminal device (see FIG. 7 – terminal device, para 157), the communication method comprising: 
receiving, from a base station device, first information for one or more of aperiodic channel state information (CSI) reports, and second information for one or more of periodic CSI reports (see paragraph 387-389, that the terminal device derives the CSI for each of the multiple CSI processes and/or each of the plurality of subframe sets, and reports the CSI. The report of the CSI is periodic, or aperiodic. A CSI that is periodically reported is referred to as a periodic CSI. A CSI that is aperiodically reported is referred to as an aperiodic CSI); wherein 
transmitting CSI reports (see para 387, The terminal device derives the CSI for each of the multiple CSI processes and/or each of the plurality of subframe sets, and reports the CSI), wherein 
in a case that a quantity of the CSI reports exceeds a first number, the first number of CSI reports with high priority from the CSI reports are updated based on the priority (see paragraphs 411-413, in a case that a sum of the number (Nu) of CSIs which are triggered for a given serving cell but are not reported and the number (Ny) of CSIs which are newly triggered for the serving cell/i.e. the total quantity of CSI reports, exceeds the number of CSIs (Nx)/i.e. exceeds a first number, that can be simultaneously measured for the serving cell by the terminal device, the terminal device updates CSIs corresponding to subframe sets of low indexes … In this case, a CSI corresponding to a subframe set of a low index of a CSI process of a given index has a higher priority than a CSI corresponding to a subframe set of a low index of a CSI process of the same index),
Yokomakura discloses updating CSI reports with high priority, and the criteria for priority is decided using low index of a CSI process from among a total number of CSI processes.
Yokomakura does not disclose details regarding setting the criteria for high priority based on aperiodic or periodic CSI, i.e.: the priority is based on whether each of the CSI reports is an aperiodic CSI report or a periodic CSI report.
Blankenship discloses this limitation: see para 67, Periodic CSI reports are carried on a PUCCH, and aperiodic CSI reports are carried on a PUSCH. Aperiodic CSI reporting is considered to be more important than periodic CSI information, and thus a PUSCH carrying CSI (but no Ack/Nack) is assigned a higher priority than a PUCCH carrying CSI (but no Ack/Nack). A PUSCH without any UCI is assigned a lowest priority.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify setting the criteria for high priority in Yokomakura, based on whether each of the CSI reports is an aperiodic or periodic CSI report as taught by Blankenship, to provide predetermined priority policies for updating both types of CSI reports.

Regarding Claim 12, Yokomakura discloses a communication method used for a base station device (see FIG. 8 – base station), the communication method comprising: 
transmitting, to a terminal device, first information for one or more of aperiodic channel state information (CSI) reports, and second information for one or more of periodic CSI reports (see paragraph 387-389, that the terminal device derives the CSI for each of the multiple CSI processes and/or each of the plurality of subframe sets, and reports the CSI. The report of the CSI is periodic, or aperiodic. A CSI that is periodically reported is referred to as a periodic CSI. A CSI that is aperiodically reported is referred to as an aperiodic CSI); and 
receiving, from the terminal device, CSI reports (see para 387, The terminal device derives the CSI for each of the multiple CSI processes and/or each of the plurality of subframe sets, and reports the CSI), wherein 
in a case that a quantity of the CSI reports exceeds a first number, the first number of CSI reports with high priority from the CSI reports are updated based on the priority  (see paragraphs 411-413, in a case that a sum of the number (Nu) of CSIs which are triggered for a given serving cell but are not reported and the number (Ny) of CSIs which are newly triggered for the serving cell/i.e. the total quantity of CSI reports, exceeds the number of CSIs (Nx)/i.e. exceeds a first number, that can be simultaneously measured for the serving cell by the terminal device, the terminal device updates CSIs corresponding to subframe sets of low indexes … In this case, a CSI corresponding to a subframe set of a low index of a CSI process of a given index has a higher priority than a CSI corresponding to a subframe set of a low index of a CSI process of the same index),
Yokomakura discloses updating CSI reports with high priority, and the criteria for priority is decided using low index of a CSI process from among a total number of CSI processes.
Yokomakura does not disclose details regarding setting the criteria for high priority based on aperiodic or periodic CSI, i.e.: the priority is based on whether each of the CSI reports is an aperiodic CSI report or a periodic CSI report.
Blankenship discloses this limitation: see para 67, Periodic CSI reports are carried on a PUCCH, and aperiodic CSI reports are carried on a PUSCH. Aperiodic CSI reporting is considered to be more important than periodic CSI information, and thus a PUSCH carrying CSI (but no Ack/Nack) is assigned a higher priority than a PUCCH carrying CSI (but no Ack/Nack). A PUSCH without any UCI is assigned a lowest priority.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify setting the criteria for high priority in Yokomakura, based on whether each of the CSI reports is an aperiodic or periodic CSI report as taught by Blankenship, to provide predetermined priority policies for updating both types of CSI reports.


Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive as detailed below:
On pages 4-8 the Applicant argues regarding reference Davydov, however this reference has been replaced with Yokomakura, as detailed in the rejection above.
On page 5, the Applicant argues that: “…Yokomakura discloses that the CSI to be updated is determined based on the priority of the index of CSI process or the index of subframe set. Applicant respectfully disagrees with such assertion and submits that in claim 1, the priority for updating the CSI reports is determined based on a type of CSI (i.e., aperiodic or periodic), thus, Yokomakura fails to teach, disclose or suggest the feature of “the priority is based on whether each of the CSI reports is an aperiodic CSI report or a periodic CSI report,” as recited by independent claim 1.”
Claim 1 is rejected based on a combination of Yokomakura in view of Blankenship. While Yokomakura discloses setting a priority for selecting the top CSI processes, the reference Blankenship discloses that the priority to select the CSI processes is based on whether the CSI process is aperiodic or periodic. Hence the combination of Yokomakura in view of Blankenship discloses the above limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.